Exhibit 10.1

 

Re: Stock Option Grant

In recognition of your significant responsibilities at Airgas, I am pleased to
inform you that pursuant to the Airgas, Inc. Amended and Restated 2006 Equity
Incentive Plan (the “Plan”), effective May ##, 20## you have been granted a
non-qualified stock option (the “Option”) to purchase #,### shares of common
stock, at a price of $##.## per share.

This Option is subject to the applicable terms and conditions of the Plan which
are incorporated herein by reference, and in the event of any contradiction,
distinction or differences between this letter and the terms of the Plan, the
terms of the Plan will control. Please go to
http://airnet/page.asp?7000000000610 to review the prospectus for the Plan and
the Plan.

Subject to your continued employment with the Company, the Option may be
exercised in cumulative equal installments of 25% of the shares on each of the
first four anniversaries of the date of grant. It shall terminate in full at
5:00 P.M. local Philadelphia, Pennsylvania time on August ##, 201#, unless
sooner terminated as specified in Section 6.7 of the Plan.

In order to excise your vested options, you should contact Merrill Lynch to
review your account. Arrangements will be made for withholding any taxes that
may be due with respect to such shares. For information about your account and
to exercise options, call Merrill Lynch at         -        -         to talk to
a Participant Service Representative or visit the web site at
www.benefits.ml.com.

If you have not received copies of the latest Airgas Annual Report and Proxy
Statement because you either do not own Airgas shares or you do not hold other
Airgas stock options, copies are attached hereto. You will be sent a new Annual
Report and Proxy Statement each year as they become available to Airgas
shareholders.

Your stock option is one of the ways you can participate in the long-term
success of Airgas. I wish you much success and personal fulfillment. Thanks for
your hard work and dedication.

Yours truly,